Citation Nr: 1733953	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-02 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served honorably in the United States Navy from October 1989 to October 1993.  The Veteran also served from October 1995 through March 1997 and was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction now rests with the RO in Seattle, Washington. 

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file. 

The Board remanded this case to the Agency of Original Jurisdiction (AOJ) in April 2014 for further development. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Having reviewed the evidence of record, the Board finds that the AOJ did not substantially comply with all of its April 2014 remand directives.  In the April 2014 remand order, the Board instructed the AOJ to make further efforts to obtain outstanding service records and outstanding relevant treatment records pertaining to the Veteran's mental health.  The Board notes that the AOJ did substantially comply with this portion of the remand order by making reasonable efforts to obtain such records.  Notably, the Veteran's missing service treatment records (STRs) were located and associated with the Veteran's claim's file.

However, the Board also ordered the AOJ to obtain another VA examination in order to determine whether the Veteran has current psychiatric disorders including PTSD, which were incurred in, caused by, or aggravated by her service.  The VA examiner was asked to issue an opinion regarding such matters based on the expanded evidence of record, and the Board ordered the AOJ to issue a supplemental statement of the case if the relief sought by the Veteran was not granted.  Although there is some evidence the Veteran failed to attend an examination for depression secondary to service-connected disabilities, the record does not show that the AOJ scheduled the PTSD examination according to the April 2014 remand directives.  Moreover, the Veteran's claims were not granted, the AOJ did not reconsider the Veteran's claims after obtaining the STRs, and the AOJ did not issue a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and her current representative once more and request their assistance in identifying any outstanding relevant records from private treatment providers and VA.  The AOJ should make reasonable attempts to obtain and associate all identified relevant records with the Veteran's claims file.

2. After associating the identified outstanding records with the Veteran's claims file, the AOJ should schedule the Veteran for a VA mental health examination.  The AOJ should provide the examiner with a copy of the claims file including this remand order.  The examiner should review the record, and indicate such review in the examination report. Following the examination, to include any necessary tests and indicated studies, the examiner should:

(a)  Identify all acquired psychiatric disorders diagnosed on examination and in the treatment records dating since March 2007.

(b)  If PTSD is diagnosed, determine whether PTSD clearly and unmistakably preexisted the Veteran's first period of active service dating from October 1989 to October 1993.  The clear and unmistakable evidence standard requires that the result be undebatable.  If so, determine whether it is clearly and unmistakably evident that there was no increase in the degree of disability during service.   If there was an increase in disability during service, state whether that increase is clearly and unmistakably due to the natural progress of any preexisting PTSD.

(c)  Opine whether it is at least as likely as not (a 50 percent or greater probability) that the evidence demonstrates whether any behavioral changes in service could be regarded as indicative of the occurrence of sexual trauma.

(d) Opine whether each in-service stressor found to have actually occurred (by either the AOJ or in the reviewer's opinion) is at least as likely as not sufficient to cause PTSD and whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the established in-service stressors sufficient to produce PTSD. 

The examiner must acknowledge and comment on the lay evidence of record regarding the alleged in-service sexual harassment.  Any opinions expressed by the reviewer must be accompanied by a complete rationale.

(e) As to each psychiatric diagnosis other than PTSD diagnosed on examination and in treatment records dating since March 2007, determine whether such disorder(s) clearly and unmistakably preexisted the Veteran's first period of active service dating from October 1989 to October 1993.  If so, determine whether it is clearly and unmistakably evident that there was no increase in the degree of disability during service.   If there was an increase in disability during service, state whether it is clearly and unmistakably due to the natural progress of any preexisting psychiatric disorder.

(f)  If any psychiatric disorder other than PTSD did not clearly and unmistakably preexist the Veteran's first period of active service, opine whether it is at least as likely as not  that the disorder(s) had its onset during active service or is related to any in-service disease, event, or injury, including in-service sexual harassment as alleged.

The examiner's opinions should be based on the results of prior psychiatric evaluations and current psychiatric examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.  The examiner should discuss the rationale for all stated opinions, whether favorable or unfavorable, based on the findings in VA treatment records and examination report and obtained from review of the record, citing to specific evidence in the file, if necessary.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
 
3. After completing the above, and any other development deemed necessary, the AOJ must reconsider the Veteran's claim for service connection for an acquired psychiatric disorder, to include MST due to PTSD.  If the benefit sought on appeal is not granted, the AOJ must provide the Veteran and her representative with a supplemental statement of the case before returning the case to the Board.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




